Citation Nr: 9924299	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for acute and subacute 
peripheral neuropathy as a result of herbicide exposure.

2.  Entitlement to service connection for urethritis, 
prostatitis and condyloma acuminatum.

3.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to an initial compensable evaluation for 
tinnitus.





REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran, who had active service from October 
1967 to May 1969, appeals those decisions.

A June 1997 rating decision on appeal denied the veteran's 
claim for a compensable evaluation for his service-connected 
tinea versicolor.  In January 1998, during the pendency of 
this appeal, the RO granted an increased evaluation to 10 
percent for this condition.  Inasmuch as the grant of the 10 
percent evaluation is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation for 
tinea versicolor remains in controversy and is still a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2.  No competent evidence of the presence of acute or 
subacute peripheral neuropathy has been submitted.

3.  No competent evidence of the presence of urethritis, 
prostatitis or condyloma acuminatum has been submitted.

4.  The veteran's tinea versicolor is characterized by flat, 
discrete lesions located on the upper chest and back which 
come and go.

5.  The veteran currently manifests 47 and 45 percent average 
puretone decibel hearing loss in the right and left ears, 
respectively, with speech recognition scores of 88 percent 
for each ear.

6.  The veteran's tinnitus is not persistent.


CONCLUSIONS OF LAW

1.  The claim for service connection for acute and subacute 
peripheral neuropathy as a result of herbicide exposure is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for urethritis, 
prostatitis and condyloma acuminatum is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 10 percent 
for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7806 (1998).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998 ).

5.  The criteria for an initial compensable evaluation prior 
to June 10, 1999, for tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.     §§ 4.1-
4.14, 4.87a, Diagnostic Code 6260 (1998).

4.  The criteria for a 10 percent evaluation since June 10, 
1999, for tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic Code 
6260.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 

connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

A.  Acute and Subacute Peripheral Neuropathy

The veteran claims that he currently suffers from acute and 
subacute peripheral neuropathy as a result of having been 
exposed to Agent Orange while serving in Vietnam.  Therefore, 
service connection for this claimed disability has been 
sought. 

In addition to the above regulations, the Board points out 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed in 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, 

unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, certain diseases such as acute or subacute 
peripheral neuropathy shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  See 38 C.F.R. § 
3.309(e) (1998).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of onset.  See 38 C.F.R. 
§ 3.309(e), Note 2.

In the instant case, the evidence shows that the veteran 
served in the Republic of Vietnam during the Vietnam era; 
nevertheless, no competent evidence has been submitted 
demonstrating that he currently suffers from either acute or 
subacute peripheral neuropathy.  The Board has considered 
service medical records, private treatment reports from 
various healthcare providers, VA outpatient treatment 
reports, and reports from VA examinations, none of which show 
any complaint, treatment or finding for peripheral 
neuropathy.  Under these circumstances, the Board can only 
conclude that the veteran's claim for peripheral neuropathy 
is not well grounded.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (in order for the claim for service connection to 
be well grounded, there must be competent evidence that the 
veteran currently has the claimed disability).

Despite contentions by the veteran that he currently has 
peripheral neuropathy, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to establish the presence of this claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (laypersons are 
not competent to render medical opinions).  




B.  Urethritis, Prostatitis and Condyloma Acuminatum

The veteran maintains that he currently suffers from 
urethritis, prostatitis and condyloma acuminatum, all of 
which had their onset in service.  The record shows that the 
veteran received treatment for these disorders prior to 
filing his claim for service connection.  However, as no 
competent evidence has been submitted showing that he 
currently suffers from any of these disorders, this claim 
also must be denied as not well grounded.

Treatment reports from Urological Associates of Grand Island 
show that the veteran received treatment for dysuria, 
prostatitis, and condyloma acuminata from September 1990 to 
October 1995.  VA outpatient treatment reports dated form 
December 1995 to January 1996 also show that the veteran was 
seen by a urologist for complaints of prostate problems.  
These reports note that the veteran's prostatitis was doing 
"okay" with medications.  The assessment was history of 
prostatitis.  None of these reports contains a medical 
opinion as to the etiology of these disorders.

In connection with this appeal, the veteran was afforded an 
examination by the VA in March 1997.  A report from that 
examination shows no current disability involving urethritis, 
prostatitis or condyloma acuminatum.  This report includes 
the veteran's history of treatment for recurrent infections 
of the prostate, with no reoccurrence since 1994.  His 
current complaints involve intermittent dysuria and urgency.  
A urinalysis performed at the time of examination showed no 
evidence of pyuria or microscopic hematuria.  Based on these 
findings, the diagnoses were (1) history of recurrent 
prostatitis, and (2) history of condyloma acuminatum, treated 
with Podophyllin, with no evidence of recurrence at the time 
of examination.  Hence, this examination report does not show 
that the veteran currently suffers from urethritis, 
prostatitis or condyloma acuminatum.


In fact, the only evidence that the veteran currently suffers 
from any of these disorders, and of a nexus between these 
claimed disorders and service, is the theory presented by the 
veteran himself.  However, it is the province of trained 
health care professionals to enter conclusions which require 
medical opinion, such as the diagnosis of a disability, or an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
do not constitute competent evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App. at 294-95.  
Consequently, in the absence of a current diagnosis of 
urethritis, prostatitis or condyloma acuminatum, this claim 
is not a plausible claim and must be denied.  See Rabideau, 2 
Vet. App. at 144; Brammer, 3 Vet. App. at 225.

C.  Conclusion

The Board has considered the argument advanced by the 
veteran's representative that the VA has failed to properly 
assist the veteran in the development of these claims by not 
affording the veteran appropriate medical examinations.  
However, since each of the above claims for service 
connection is not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support 
these claims.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground either of the veteran's claims.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The Board also views 
the above discussion as sufficient to inform the veteran of 
the elements necessary to present a well-grounded claim for 
each benefit sought, and the reasons why the current claims 
have been denied.  Id.




II.  Propriety of Assigned Ratings

The veteran claims that his service-connected bilateral 
hearing loss, tinea versicolor and tinnitus are more severely 
disabling than currently evaluated.  As a preliminary matter, 
the Board finds that these claims are plausible and capable 
of substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  A claim based on disagreement with the 
initial rating assigned following a grant of service 
connection also is presumed well grounded.  See Fenderson, 12 
Vet. App. at 127 (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims). 

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran was afforded several recent VA medical examinations 
in 1996 and 1997 to evaluate his current hearing loss, tinea 
versicolor and tinnitus.  Recently, however, the veteran 
requested that he be afforded additional examinations by the 
VA, arguing that his service-connected disabilities had 
worsened.

After reviewing the evidence of record, the Board finds that 
additional examinations are not appropriate or needed at this 
time.  The veteran has had several recent examinations for 
his disabilities, and there must be some closure as to the 
veteran's appeal.  A mere assertion that he disagrees with 
the results of adjudication, indicating that his disabilities 
have worsened beyond that contemplated by the percentage 
assigned, is insufficient to require that additional 
examinations be scheduled.  In this regard, 38 C.F.R. § 3.327 
(1998) states that reexaminations will be requested whenever 
the VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
Generally, reexaminations will be required if it is likely 
that a disability has improved, if evidence indicates that 
there has been a material change in a disability, or that the 
current rating may be incorrect.  Id. (emphasis added).  In 
this case, there is no medical evidence in the file 
indicating that there has been any change in any of the 
veteran's service-connected disabilities since his last 
examinations.  

The facts in this case are distinguishable from the facts in 
Snuffer v. Gober, 10 Vet. App. 400 (1997), in which the Court 
held that the veteran was entitled to a new examination after 
a two year period between the last VA examination and the 
veteran's contention that his disability had increased in 
severity.  The Court noted that the veteran had undergone 
treatment for the disability two years after the last VA 
examination.  Thus, there was medical evidence other than the 
veteran's mere assertion that the disability at issue had 
worsened, thereby triggering the duty to assist which 
required the need for another VA examination to determine the 
current status of the veteran's disability.  In the instant 
case, no such medical evidence has been submitted with 
respect to either of these claims.

A.  Hearing loss

A June 1997 rating decision on appeal denied the veteran's 
claim for a compensable evaluation for bilateral hearing 
loss.  The veteran disagrees with that decision, arguing that 
his hearing loss inhibits his ability to effectively 
communicate with people.  He argues that this disability is 
most consistent with a 50 percent evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate. Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that, in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 
Diagnostic Codes 6100-6110.

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  The Board also notes that the differences 
between the former criteria and the revised criteria in cases 
such as the one on appeal are relatively minor; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

In denying the veteran's claim for an increased evaluation, 
the RO relied on a report from a VA audiological evaluation 
performed in April 1997.  That report showed speech 
recognition scores of 90 percent for the right ear and 92 
percent for the left.  In addition, puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
55
85
47
LEFT
25
35
55
65
45

In connection with this appeal, the veteran was afforded an 
additional VA audiological evaluation in September 1997.  At 
that time, speech recognition scores were 88 percent for each 
ear.  Audiometric testing revealed the following puretone 
thresholds:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
25
55
80
45
LEFT
25
40
50
60
43

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's examination 
results yields a numerical designation of II for each ear 
(between 42 and 49 percent average puretone decibel hearing 
loss, with between 84 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent, under Diagnostic Code 6100.  The Board thus finds 
that the veteran's bilateral hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  Accordingly, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation under both the former and the 
revised criteria.

The Board has also considered the veteran's statements that 
his bilateral hearing loss warrants a compensable evaluation.  
In several written statements, the veteran asserted that he 
had a difficult time understanding what people were saying.  
However, the veteran simply has not shown, by competent 
medical evidence, that his service-connected bilateral 
hearing loss has increased to a level in excess of the 
currently assigned noncompensable level under 38 C.F.R. 
§ 4.85.  His contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100. 

In denying his claim, the Board has carefully reviewed the 
entire record but does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.




B.  Tinea versicolor

The June 1997 rating decision on appeal denied the veteran's 
claim for a compensable evaluation for his service-connected 
tinea versicolor.  In reaching that decision, the RO relied a 
report from a VA examination performed in March 1997.  At 
that time, the veteran reported a history of having been 
treated for a pruritic rash on his chest and back since 1973.  
He stated that the rash would come and go and was often 
precipitated by hot weather.  He denied any recent 
recurrence.  Examination of the skin revealed no visible rash 
or lesions on the trunk or extremities.  The diagnosis was 
history of treatment for tinea versicolor. 

A report from a VA examination performed in September 1997 
includes the veteran's complaints of a rash on his chest and 
back.  The veteran stated that the rash would clear up for a 
few months but would always return.  He explained that it was 
usually worse in the summer months.  He said that the rash 
caused him to scratch "all the time" when present.  
Examination of the skin revealed a generalized rash located 
on the chest and back.  The lesions were noted to be 
discrete, flat and pink in color.  They were either oval or 
oblong in shape and would occasionally run together.  The 
diagnosis was tinea versicolor located on the chest and back.

Based on this examination report, a January 1998 rating 
decision granted an increased evaluation to 10 percent for 
the veteran's tinea versicolor under Diagnostic Code 7806.  
Under this code provision, a 10 percent evaluation is 
contemplated where there is evidence of exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  The next higher evaluation of 30 percent is 
appropriate where evidence shows constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly evaluated the veteran's 
tinea versicolor as 10 percent disabling.  The medical 
evidence simply does not show that the veteran's tinea 
versicolor is manifested by constant exudation, constant 
itching, extensive lesions, or marked disfigurement, as 
required for a 30 percent evaluation.  In this regard, the 
March 1997 VA examination report shows that this condition 
was not active at that time.  Moreover, when active during 
the September 1997 VA examination, no extensive lesions or 
marked disfigurement over the veteran's back and chest were 
described.  This is consistent with the photographs 
associated with that report which do not show lesions causing 
marked disfigurement.  Although the veteran indicated that 
his skin condition caused him to scratch "all the time," 
this only occurred while the condition was active.  Since 
there are periods in which his tinea versicolor is not 
active, the veteran is unable to prove that this condition 
demonstrates either constant exudation or constant itching.  
Thus, the Board can only conclude that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for tinea versicolor under Diagnostic Code 7806.  Given this 
conclusion, the Board finds that the doctrine of reasonable 
doubt need not be considered.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C.  Tinnitus

A January 1998 rating decision granted service connection for 
tinnitus and assigned a noncompensable disability evaluation, 
effective as of September 1997.  The veteran responded by 
filing a notice of disagreement with respect to the 
noncompensable evaluation.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson, 12 Vet. 
App. 119.  The Board is therefore required to review all 
pertinent evidence for the entire period from the initial 
rating to the present.

In September 1997, the veteran was afforded a VA audiological 
examination in conjunction with his claim for an increased 
evaluation for hearing loss.  At that time, the veteran 
reported bilateral tinnitus which would usually last anywhere 
from several hours to one to two days.  He reported having 
tinnitus one or two times during the prior month.  He related 
that this condition was usually triggered by using power 
tools or by being around excessive noise. 

In the January 1997 rating decision, the RO reviewed the 
above findings in assigning a noncompensable evaluation under 
Diagnostic Code 6260.  At that time, a 10 percent evaluation 
was warranted under Diagnostic Code 6260 for tinnitus which 
was persistent as a symptom of acoustic trauma.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260.  The Board agrees with 
that determination, as the veteran reported that his tinnitus 
occurred only once or twice during the prior month, thereby 
precluding a finding that this condition is persistent.

However, by regulatory amendment effective June 10, 1999, 
changes were made to the schedular criteria for evaluation of 
diseases of the ear including tinnitus.  See 64 Fed. Reg. 
25208, 25209 (1999).  The revised regulations removed the 
requirement that the tinnitus be persistent as a symptom of 
head injury, concussion or acoustic trauma, and now only 
requires that the tinnitus be recurrent.  Under these 
circumstances, the Board finds that the veteran's tinnitus 
meets the criteria for a 10 percent evaluation under the 
revised criteria.  As previously discussed, however, the 
effective date rule established by 38 U.S.C.A. § 5110(g) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  See 
Rhodan, 12 Vet. App. at 57.  Therefore, the Board finds that 
the veteran's tinnitus warrants a 10 percent evaluation as of 
June 10, 1999, the date in which the revised schedular 
criteria for tinnitus came into effect.

In reaching this decision, the Board also notes that an 
evaluation in excess of 10 percent for the veteran's tinnitus 
is not warranted under the revised criteria.  Diagnostic Code 
6260 still provides for a maximum 10 percent evaluation.  A 
newly added Note to this provision indicates that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those diagnostic codes.

The Board observes that, in certain circumstances, a higher 
evaluation may be granted if tinnitus is associated with 
other disabilities.  However, there is no evidence of 
associated chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1999)), labyrinthitis (38 C.F.R. § 4.87a, Diagnostic Code 
6204 (1998)) or Meniere's syndrome (38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1999)), such that would warrant an 
increased evaluation.  Further, Diagnostic Code 8046 which 
provides a rating in excess of 10 percent for cerebral 
arteriosclerosis permits, in the absence of a diagnosis of 
multi-infarct dementia, only a 10 percent evaluation for 
subjective complaints such as tinnitus, headaches, or 
dizziness recognized as symptomatic of a properly diagnosed 
cerebral arteriosclerosis.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8046 (1998).  

In this case, there is no medical evidence suggesting that 
the veteran has any disability related to tinnitus for which 
service connection has not been established that would result 
in a higher evaluation than currently assigned.  In view of 
this, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's tinnitus.


D.  Consideration of an extra-schedular evaluation

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that any of the veteran's disabilities have markedly 
interfered with his earning capacity or employment status, or 
that they have necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown 8 Vet. App. 218, 227 
(1995).

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for acute and subacute peripheral 
neuropathy is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for urethritis, prostatitis and condyloma 
acuminatum is denied.

An evaluation in excess of 10 percent for tinea versicolor is 
denied.

A compensable evaluation for bilateral hearing loss is 
denied.

A compensable evaluation prior to June 10, 1999, for tinnitus 
is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation since June 10, 
1999, for tinnitus is granted.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

